COOK, Judge
(concurring):
The right to a speedy trial is difficult to define in terms of a specified period of time. The facts as found by the decision of the United States Army Court of Military *154Review* indicate that the accused would prevail on at least two of the “four . . . factors” identified in Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972), “which courts should assess in determining whether a particular defendant has been deprived of his right.” Those “four . . . factors [are]: Length of delay, the reason for the delay, the defendant’s assertion of his right, and prejudice to the defendant.” Id. at 530, 92 S.Ct. at 2192 (footnote omitted). Under such circumstances, I agree that “the unsatisfactorily severe remedy of dismissal ... is the only possible remedy.” Id. at 522, 92 S.Ct. at 2188.

 I note that the accused signed a pretrial agreement limiting the punishment which could be approved by the convening authority in consideration of the acceptance of his proffered pleas of guilty on 11 June 1980, two days before the commencement of trial. The effect of the negotiation of this agreement on the delays experienced in bringing the accused to trial are nowhere set forth in the record or the decision of the Army Court of Military Review. Hence, I assume they were not of decisional import.